       Case 1:18-cv-01015-MV-GJF Document 20 Filed 12/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ERIC DWAIN AYERS,

               Plaintiff,

vs.                                                      No. CV 18-01015 MV/GJF

MAXWELL H. PINES, and
METROPOLITAN DETENTION CENTER,

               Defendants.

            MEMORANDUM OPINION AND FINAL ORDER OF DISMISSAL

       THIS MATTER is before the Court under 28 U.S.C. § 1915A on the Civil Rights

Complaint Pursuant to 42 U.S.C. § 1983 filed by Plaintiff Eric Dwain Ayers (Doc. 1). On June

17, 2020, the Court dismissed the Complaint for failure to state a claim and granted Plaintiff leave

to file an amended complaint within 30 days. (Doc. 19). More than 30 days has elapsed, and

Plaintiff has not filed an amended complaint or otherwise communicated with the Court.

       Plaintiff filed his Civil Rights Complaint under 42 U.S.C. § 1983. (Doc. 1). The Complaint

names as Defendants Assistant Public Defender Maxwell H. Pines and the Metropolitan Detention

Center (“MDC”). (Doc. 1 at 1-2). Plaintiff alleges that his fair trial and due process rights were

violated when Pines discussed his criminal case in front of other inmates and MDC did nothing to

stop Pines. (Doc. 1 at 3-4). In his prayer for relief, Ayers asks that his conviction be overturned

and that he be awarded $500,000 against each Defendant in “their professional states” and $50,000

against each in “their personal states.” (Doc 1 at 5).

       In its June 17, 2020 Opinion, the Court concluded that, because the allegations of the

Complaint fail to state a claim for relief against either Pines or MDC, and because all of Ayers

claims are barred by Heck v. Humphry, 512 U.S. 477, 487 (1994), the Complaint is factually



                                                 1
          Case 1:18-cv-01015-MV-GJF Document 20 Filed 12/11/20 Page 2 of 2




insufficient and fails to state any claim for § 1983 relief. The Court dismissed the Complaint and

granted Plaintiff the opportunity to file an amended complaint to remedy the deficiencies in his

pleading.

          Plaintiff, however, has not filed an amended complaint and has not communicated with the

Court since entry of the June 17, 2020 Opinion. Therefore, the Court will dismiss the Complaint

with prejudice for failure to state a claim and will enter judgment.

          IT IS ORDERED that the Civil Rights Complaint Under 42 U.S.C. § 1983 filed by

Plaintiff Eric Dwain Ayers (Doc. 1) is DISMISSED with prejudice for failure to state a claim for

relief.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
